Citation Nr: 0201942	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's notice of disagreement with the 
December 1997 rating decision was timely filed.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO issued the notice of the December 1997 rating 
decision on January 23, 1998.  

3.  The RO received the veteran's notice of disagreement on 
March 4, 1999.  


CONCLUSION OF LAW

The veteran's notice of disagreement with the December 1997 
rating decision was not timely filed.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.300, 20.302, 20.305 
(2001).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1999 letter and the November 1999 statement of the 
case, the RO provided the veteran and his representative with 
the applicable laws and regulations and explained the 
necessary requirements for prevailing on his claim.  Due to 
the legal nature of the inquiry, as discussed in detail 
below, the Board finds no reasonable basis for assisting the 
veteran in securing any evidence to support his claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (Board should avoid 
actions that impose additional burdens on VA without benefit 
flowing to the veteran), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).  Finally, the veteran and his representative have 
submitted supplemental arguments in support of the appeal.  
The veteran has no requested any personal hearing.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (2001).  A notice of disagreement or 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed.  38 C.F.R. § 20.300.  

A claimant, or his representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. 7105(b)(1); 38 C.F.R. § 20.302(a).    

When a written document must be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays and 
legal 
holidays will be excluded.  38 C.F.R. § 20.305(a).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b).  See 38 C.F.R. § 20.306 (defining legal holidays).  

In this case, the RO mailed notice of the December 1997 
rating action on January 23, 1998.  The veteran had one year 
from that date in which to file a notice of disagreement.  
However, in 1999, January 23 fell on a Saturday.  Therefore, 
the one-year filing period ended on Monday, January 25, 1999.  
There is no postmark of record.  The RO date stamped the 
notice of disagreement as received on March 4, 1999.  The 
presumed postmark date, pursuant to VA regulation, is 
February 26, well after the regulatory time limit for filing 
a notice of disagreement.   

Citing Houston v. Lack, 487 U.S. 266 (1988), the veteran 
alleges that his filing of the notice of disagreement was 
timely because he placed the document in the hands of 
correctional department personnel on January 22 or 23, 1999.  
Review of that decision reveals that the U.S. Supreme Court 
(Supreme Court) interpreted a federal rule of appellate 
procedure that did not define exactly what it meant to have 
an appeal "filed." Id. at 272-73.  The Supreme Court 
concluded that, when a claimant is a pro se prisoner, who has 
no way of personally monitoring progress of the mail system, 
a document is filed when a claimant hands it over the prison 
authorities for forwarding to the court clerk. Id. at 275-76.  

The Board initially observes that federal rules of procedure 
are inapplicable to proceedings before the Board and VA.  VA 
has duly adopted its own regulations to govern such 
circumstances.  Moreover, unlike the federal rule of 
procedure at issue in Houston, the provisions of 38 C.F.R. § 
20.302(a) are very specific as to the requirements for filing 
a notice of disagreement.  Since Houston, the Supreme Court 
has followed the text of a rule as written when its language 
clearly defines the requirements for filing.  See Fex v. 
Michigan, 507 U.S. 43, 51-52 (1993); see also Smith v. 
Conner, 250 F.3d 277 (5th Cir. 2001) (interpreting as clear 
the agency regulation specifying the time limit for filing a 
notice of appeal to the Board of Immigration Appeals).  The 
applicable VA regulations clearly state that a notice of 
disagreement is timely filed when received or postmarked 
within the one-year period following notice of the 
determination at issue.  38 C.F.R. §§ 20.302(a), 20.305.  The 
Board therefore finds that the rule set forth in Houston does 
not apply in this case.            

Finally, the veteran argues that the computation of the one-
year period does not include legal holidays.  However, as set 
forth above, legal holidays, as well as Saturdays and 
Sundays, are excluded only when calculating the presumed date 
of a postmark or when the time limit would expire on such a 
day.  38 C.F.R. § 20.305.  Proper application of VA 
regulations reveals that the earliest the notice of 
disagreement could have been filed was February 26, more than 
one month after the expiration of the time limit.  Thus, even 
exclusion of legal holidays as provided in 38 C.F.R. § 20.306 
would not render the veteran's submission timely.  

Accordingly, the Board finds that the veteran's appeal is 
without legal merits.  The appeal must therefore be denied.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis, supra.  


ORDER

The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



